            Case 3:18-cv-02211-YY      Document 37       Filed 01/02/20     Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, PC
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


ELIZABETH REDDY,
                                                 Case No. 3:18-cv-2211-YY
                   Plaintiff,

       v.                                        PLAINTIFF’S UNOPPOSED MOTION FOR
                                                 LEAVE TO FILE MOTION FOR
LIFE INSURANCE COMPANY OF                        PREJUDGMENT INTEREST AND
NORTH AMERICA,                                   SUPPORTING AFFIDAVITS UNDER SEAL
                   Defendant.                    Expedited Review Respectfully Requested


                                  CERTIFICATION PER L.R. 7.1

       The undersigned counsel for Plaintiff certifies that she has conferred with Defendant’s

counsel regarding this Motion and has been advised Defendant does not oppose it.

                                            MOTION

       Pursuant to Fed. R. Civ. P. 5.2(d) and LR 5-2(d), Plaintiff hereby moves for an Order for


MOTION FOR LEAVE TO FILE PLAINTIFF’S MOTION                           Megan E. Glor, Attorneys at Law
FOR PREJUDGMENT INTEREST AND SUPPORTING                                707 NE Knott Street, Suite 101
                                                                           Portland, OR 97212
AFFIDAVITS UNDER SEAL - Page 1 of 2                                           503-223-7400
           Case 3:18-cv-02211-YY           Document 37    Filed 01/02/20     Page 2 of 2




leave to file under seal Plaintiff’s Motion For Prejudgment Interest and supporting Affidavits,

insofar as they reveal the contents of documents containing confidential and proprietary information

that are subject to a protective order.

                                               CONCLUSION

       WHEREFORE, Plaintiff respectfully asks this Court enter an Order requiring that the

foregoing pleadings be filed under seal.

       DATED: January 2, 2020.

                                                     Respectively Submitted,

                                                     s/ Megan E. Glor
                                                     Megan E. Glor, OSB No. 930178
                                                     Attorney for Plaintiff




MOTION FOR LEAVE TO FILE PLAINTIFF’S MOTION                            Megan E. Glor, Attorneys at Law
FOR PREJUDGMENT INTEREST AND SUPPORTING                                 707 NE Knott Street, Suite 101
                                                                            Portland, OR 97212
AFFIDAVITS UNDER SEAL - Page 2 of 2                                            503-223-7400
